                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
______________________________________________________________________________

CHRISTOPHER GARDIER,                                      CASE NO. 2:20-cv-05232-NIQA
     Plaintiff,

      vs.

TRANS UNION LLC; EQUIFAX
INFORMATION SERVICES LLC;
and FIDELITY DEPOSIT AND
DISCOUNT BANK d/b/a
FIDELITY BANK;
       Defendants.
______________________________________________________________________________

                           TRANS UNION LLC’S
            DISCLOSURE STATEMENT PURSUANT TO FED. R. CIV. P. 7.1
                              (Civil Action)
__________________________________________________________________

      Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Trans Union

LLC makes the following disclosure:

             The nongovernmental corporate party, Trans Union LLC, in the above listed civil
             action does not have any parent corporation and publicly held corporation that owns
             10% or more of its stock.

             The nongovernmental corporate party, Trans Union LLC, in the above listed civil
             action has the following parent corporation(s) and publicly held corporation(s) that
             owns 10% or more of its stock.

             Parent Corporation: TransUnion Intermediate Holdings, Inc. and TransUnion

              Publicly held company that owns ten percent (10%) or more of the corporation is
      as follows:

      TransUnion LLC discloses that the following parent corporations and publicly held
      companies own 10% or more of its stock: Trans Union LLC is a wholly owned
      subsidiary of TransUnion Intermediate Holdings, Inc. TransUnion Intermediate
      Holdings, Inc. is wholly owned by TransUnion. TransUnion is a publicly traded entity
      with the ticker symbol TRU. Investment funds affiliated with T. Rowe Price Group,
      Inc., a publicly-traded entity with the ticker symbol TROW, own more than 10
      percent of TransUnion’s stock.


                                           Page 1 of 3
Date: November 2, 2020   Respectfully submitted,



                         s/ Casey Green
                         Casey B. Green, Esq.
                         Sidkoff, Pincus & Green, P.C.
                         1101 Market Street, Suite 2700
                         Philadelphia, PA 19107
                         Telephone: (215) 574-0600
                         Fax: (215) 574-0310
                         E-Mail: cg@sidkoffpincusgreen.com

                         Counsel for Defendant Trans Union, LLC




                         Page 2 of 3
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a copy of the foregoing has been filed electronically

on the 2nd day of November, 2020. Notice of this filing will be sent to the following parties by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

electronic filing.

 Gary Schafkopf, Esq.                               Matthew B. Weisberg, Esq.
 gschafkopf@gmail.com                               mweisberg@weisberglawoffices.com

         The undersigned further certifies that a true copy of the foregoing was served on the

following parties via First Class, U.S. Mail, postage prepaid, on the _______ day of November,

2020 properly addressed as follows:

 None.



                                              s/ Casey Green
                                              Casey B. Green, Esq.
                                              Sidkoff, Pincus & Green, P.C.
                                              1101 Market Street, Suite 2700
                                              Philadelphia, PA 19107
                                              Telephone: (215) 574-0600
                                              Fax: (215) 574-0310
                                              E-Mail: cg@sidkoffpincusgreen.com

                                              Counsel for Defendant Trans Union, LLC




                                              Page 3 of 3
